DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group II (claims 20, 22-40) in the reply filed on 04/07/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35, 36, and 38-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 recites the limitation "the synthetic particle layer" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. The instant limitation is interpreted as the particle layer.
Claim 36 recites the limitation "the carrier layer" in line 5.  There is insufficient antecedent basis for this limitation in the claim. The instant limitation is interpreted as the carrier sheet layer.
Claim 38 recites the limitation "the polymer granules" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The instant limitation is interpreted as the synthetic polymer granules.
Claim 39 recites the limitation "the synthetic polymer particles" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The instant limitation is interpreted as the synthetic polymer granules.
Claim 40 recites the limitation "the synthetic polymer particles" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The instant limitation is interpreted as the synthetic polymer granules.
Claim 40 recites the limitation "the carrier film" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The instant limitation is interpreted as the carrier sheet layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 20, 22, 26-30, 32, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seth (U.S Patent 7968171B2) and Alderfer (U.S PG Pub 20080139737A1) and Wiercinski (U.S Patent 7634877B2).
Regarding claim 20, Seth is drawn to a waterproof sheet or membrane which comprises a carrier or support sheet (12) and an adhesive layer (14) on one of the major faces of the carrier sheet, and further a particle layer which contains inorganic particles (Abstract; Figure 3; Column 1, lines 5-10; Columns 3-4, lines 53-67 & 1-25; Column 6, lines 1-67). Seth discloses the particles being roll pressed onto the adhesive layer (Column 6, lines 60-67) and also discloses casting concrete against the particle layer comprising the granules/particles (Figure 3; Columns 3-4, lines 53-67 & 1-15 & Column 6, lines 40-50 & 60-67). Seth discloses in figure 3 that the protective layer (16) which comprises the particles is set against the concrete/tie back (40). Further, Seth discloses that the waterproof membrane may comprise both a protective coating layer and a further particulate layer (Column 7, lines 10-18; Column 10, lines 1-7; Column 1, lines 20-43). Further, Seth discloses a release sheet applied over the waterproof adhesive layer (Columns 4-5, lines 64-67 & 1-25). Seth further discloses the waterproof adhesive to be a styrene-isoprene-styrene block copolymer (Column 5, lines 50-67). 

Further, regarding the synthetic polymer granules, it is known to use particles or granules that are polymers in polymer coatings, from Alderfer. Alternatively, it is also known to coat inorganic filler particles with polymer coating to obtain the polymer particles/granules, as disclosed by Wiercinski.
Alderfer, drawn also to the art of a polymer coating composition which is applied onto substrates such as concrete and further polymeric substrates (analogous to adhesive layer of Seth) [0053-0054]. Alderfer also discloses the use of the polymer coating compositions to form a hard film and being used as a protective film to a substrate (analogous to particle layer of Seth being used as a protective layer for the waterproof adhesive) [0001-0002]. Alderfer further discloses the coating composition comprising polymer particles which are round or spherical (i.e. have diameters) and are polymerized units of monomers such as methyl methacrylate (polymethyl methacrylate), vinyl acetate (i.e. polyvinyl acetate), and styrene [0030-0031 & 0035-0036]. Alderfer also discloses the polymer particles/compositions being prepared by suspension polymerization [0038]. 
It would have been obvious to an ordinarily skilled artisan to have modified the method of Seth, with the particles being synthetic polymer particles as disclosed by Alderfer, to arrive at the instant invention, in order to obtain polymer composition that is film forming at low temperature and provides a coating having a hard film that can be used as a protective film for a substrate (i.e. waterproof adhesive of Seth) [0001-0002].

Alternatively, it is also known to form synthetic polymer granules by coating a polymer composition over inorganic particles, as disclosed by Wiercinski. Wiercinski, is drawn also to the art of a skid-resistant article and applying the underlayment to concrete (Column 1, lines 1-22; Column 2, lines 30-45). Wiercinski discloses a flexible substrate with a non-skid elastomeric polymer coating is applied onto one of the faces of the substrate and further wherein the coating comprises inorganic particles, wherein the inorganic particles are substantially coated with the non-skid coating (Column 2, lines 30-45; Column 3, lines 1-15). 
It would have been obvious to an ordinarily skilled artisan to have modified the method of Seth, with the synthetic polymer granules being inorganic particles coated by a polymer, as disclosed by Wiercinski, to arrive at the instant invention, since as such this is a known prior art element, and the courts have held that the combination of prior art elements according to known methods is likely to be obvious and a product of ordinary skill when it does no more than yield predictable results (MPEP 2143 I(A)).

Regarding claims 22, 26-30, 32, 34,  the instant limitations have been disclosed by Seth, Alderfer and Wiercinski  (see claim 20 rejection above).

Claim 23-25, 31, 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seth (U.S Patent 7968171B2) and Alderfer (U.S PG Pub 20080139737A1) and Wiercinski (U.S Patent 7634877B2) and Duan (WO2016101773A1 - corresponding U.S PG Pub 20180030283 used for citations).
Regarding claims 23-25, Seth, Alderfer nor Wiercinski disclose the instantly claimed ranges of coverage for the synthetic polymer granules covering the adhesive layer. This limitation is known, however, from Duan.
Duan, is also drawn to the art of waterproof materials used for adhesion to concrete [0001-0002]. Duan discloses a waterproof material comprising a substrate (i.e. carrier sheet) and a PSA layer, and a particle layer on the PSA layer [0041]. Duan discloses a coverage area of up to 70% to 100% [0021-0022] on the PSA layer and discloses that the particles have a diameter of 500 to 700 microns [0021-0022]. The ranges for both the coverage and particle diameter as disclosed, are encompassed by the instantly claimed ranges, and thus anticipate the instantly claimed ranges. 
It would have been obvious to an ordinarily skilled artisan to have modified the method of Seth, with the coverage of the particles over the adhesive layer, as disclosed by Duan, to arrive at the instant invention, in order to obtain a waterproof material with greater or improved environmental adaptability and weatherability [0044]. 

Regarding claim 31, Seth, Alderfer nor Wiercinski disclose the instantly claimed ranges of particle diameter. This limitation is known, however, from Duan. This limitation is known, however, from Duan.
Duan, is also drawn to the art of waterproof materials used for adhesion to concrete [0001-0002]. Duan discloses a waterproof material comprising a substrate (i.e. carrier sheet) and a PSA layer, and a particle layer on the PSA layer [0041]. Duan discloses a coverage area of upto 70% to 100% [0021-0022] on the PSA layer and discloses that the particles have a diameter of 500 to 700 microns [0021-0022]. The ranges for both the coverage and particle diameter as disclosed, are encompassed by the instantly claimed ranges, and thus anticipate the instantly claimed ranges. 
It would have been obvious to an ordinarily skilled artisan to have modified the method of Seth, with the coverage of the particles over the adhesive layer, as disclosed by Duan, to arrive at the instant invention, in order to obtain a waterproof material with greater or improved environmental adaptability and weatherability, and so that the problem of water running in underground engineering can be solved effectively [0044].

Regarding claim 37, the instant limitations have been disclosed by Seth, Alderfer and Wiercinski (see claim 20 rejection above). However, Seth, Alderfer nor Wiercinski disclose the instantly claimed ranges of particle diameter. This limitation is known, however, from Duan. This limitation is known, however, from Duan.
Duan, is also drawn to the art of waterproof materials used for adhesion to concrete [0001-0002]. Duan discloses a waterproof material comprising a substrate (i.e. carrier sheet) and a PSA layer, and a particle layer on the PSA layer [0041]. Duan discloses a coverage area of upto 70% to 100% [0021-0022] on the PSA layer and discloses that the particles have a diameter of 500 to 700 microns [0021-0022]. The ranges for both the coverage and particle diameter as disclosed, are encompassed by the instantly claimed ranges, and thus anticipate the instantly claimed ranges. 
It would have been obvious to an ordinarily skilled artisan to have modified the method of Seth, with the coverage of the particles over the adhesive layer, as disclosed by Duan, to arrive at the instant invention, in order to obtain a waterproof material with greater or improved environmental adaptability and weatherability, and so that the problem of water running in underground engineering can be solved effectively [0044].

Regarding claims 38-39, the instant limitations have already been disclosed (see claims 20 & 37 rejections above).

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seth (U.S Patent 7968171B2) and Alderfer (U.S PG Pub 20080139737A1) and Wiercinski (U.S Patent 7634877B2) and Eustice (U.S Patent 3646158).

Regarding claim 33, neither Seth, Alderfer, nor Wiercinski disclose grinding a polymer article to obtain the particles. However, this is a well-known step to obtain polymer particles, as disclosed by Eustice.
Eustice, drawn to the art of a laminated structure of a film which is laminated between a base panel and a constraining sheet to obtain a constraining layer damped sheet (Column 1, lines 10-22), discloses that it is known to grind a cured polymer (i.e. polymer article) to smaller particles (Column 4, lines 31-40).
It would have been obvious to an ordinarily skilled artisan to have modified the method of Seth, with the step of grinding a polymer to obtain the polymer particles, as disclosed by Eustice, since as such this is a well-known prior art element, and the courts have held that the combination of prior art elements according to known methods is likely to be obvious and a product of ordinary skill, when it does no more than yield predictable results (MPEP 2143 I(A)).   

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seth (U.S Patent 7968171B2) and Alderfer (U.S PG Pub 20080139737A1) and Wiercinski (U.S Patent 7634877B2) and Bartlett et al (U.S Patent 5496615).
Regarding claim 35, Seth has already disclosed the instant limitations of forming a protective layer (i.e. protective layer in addition to particle layer) on the waterproof adhesive layer or the particle layer (see claim 20 rejection above). In the event the applicant disagrees with the above explanation, it is further known from Bartlett to provide a protective coating layer over the waterproof adhesive layer.
Bartlett, also drawn to the art of a waterproofing membrane (Abstract), discloses a protective coating layer (3 & 6) to cover the adhesive layer of the waterproofing membrane (Figure 1 & 2; Column 3, lines 35-67 & Column 4, lines 39-45). Bartlett discloses that the protective layer protects the synthetic adhesive from dirt and the elements and does not hinder the ability of the membrane to be fully adhered to concrete (Column 4, lines 39-45).
It would have been obvious to an ordinarily skilled artisan to have modified the method of Seth, with the protective coating layer of Bartlett covering the adhesive layer, to arrive at the instant invention, in order to be able to protect the adhesive layer from dirt and the elements (Column 4, lines 39-45). 

Claim 36 & 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seth (U.S Patent 7968171B2) and Alderfer (U.S PG Pub 20080139737A1) and Wiercinski (U.S Patent 7634877B2) and Duan (WO2016101773A1 - corresponding U.S PG Pub 20180030283 used for citations) and Bartlett et al (U.S Patent 5496615).
Regarding claim 36, Seth, Alderfer and Wiercinski have not disclosed the adhesive layer and carrier layer extending beyond the particle layer (i.e. coverage of particle layer being less than 100%), however, this limitation is known from Duan.
Duan, is also drawn to the art of waterproof materials used for adhesion to concrete [0001-0002]. Duan discloses a waterproof material comprising a substrate (i.e. carrier sheet) and a PSA layer, and a particle layer on the PSA layer [0041]. Duan discloses a coverage area of upto 70% to 100% [0021-0022] on the PSA layer and discloses that the particles have a diameter of 500 to 700 microns [0021-0022]. The ranges for both the coverage and particle diameter as disclosed, are encompassed by the instantly claimed ranges, and thus anticipate the instantly claimed ranges. The fact that the coverage of the particle layer can be less than 100% would mean that the carrier layer and PSA layer would extend beyond the particle layer, and further that the edges of the waterproof membrane would not contain particles, since if the coverage is less than 100%, it would likely mean that the particle layer would not extend to the edges.
It would have been obvious to an ordinarily skilled artisan to have modified the method of Seth, with the coverage of the particles over the adhesive layer, as disclosed by Duan, to arrive at the instant invention, in order to obtain a waterproof material with greater or improved environmental adaptability and weatherability [0044].

Regarding the release liner being applied to the adhesive layer, this is disclosed by Seth already (see claim 20 rejection). In the event the applicant disagrees, this is further disclosed by Bartlett.
Bartlett, also drawn to the art of a waterproofing membrane (Abstract), discloses a protective coating layer (3 & 6) to cover the adhesive layer of the waterproofing membrane (Figure 1 & 2; Column 3, lines 35-67 & Column 4, lines 39-45). Bartlett discloses that the protective layer protects the synthetic adhesive from dirt and the elements and does not hinder the ability of the membrane to be fully adhered to concrete (Column 4, lines 39-45). Bartlett also disclosed applying a release liner being applied to the adhesive layer in order to permit the laminate to be rolled up and delivered to installation site (Column 6, lines 45-55).
It would have been obvious to an ordinarily skilled artisan to have modified the method of Seth, with the release liner of Bartlett covering the adhesive layer, to arrive at the instant invention, in order to permit the laminate to be rolled up and delivered to installation site (Column 6, lines 45-55).

Regarding claim 40, Duan has disclosed the edges being devoid of particles. 
Duan discloses a waterproof material comprising a substrate (i.e. carrier sheet) and a PSA layer, and a particle layer on the PSA layer [0041]. Duan discloses a coverage area of upto 70% to 100% [0021-0022] on the PSA layer and discloses that the particles have a diameter of 500 to 700 microns [0021-0022]. The ranges for both the coverage and particle diameter as disclosed, are encompassed by the instantly claimed ranges, and thus anticipate the instantly claimed ranges. The fact that the coverage of the particle layer can be less than 100% would mean that the carrier layer and PSA layer would extend beyond the particle layer, and further that the edges of the waterproof membrane would not contain particles, since if the coverage is less than 100%, it would likely mean that the particle layer would not extend to the edges.
Regarding the release liner being applied to the adhesive layer, this is disclosed by Seth already (see claim 20 rejection). In the event the applicant disagrees, this is further disclosed by Bartlett.
Bartlett, also drawn to the art of a waterproofing membrane (Abstract), discloses a protective coating layer (3 & 6) to cover the adhesive layer of the waterproofing membrane (Figure 1 & 2; Column 3, lines 35-67 & Column 4, lines 39-45). Bartlett discloses that the protective layer protects the synthetic adhesive from dirt and the elements and does not hinder the ability of the membrane to be fully adhered to concrete (Column 4, lines 39-45). Bartlett also disclosed applying a release liner being applied to the adhesive layer in order to permit the laminate to be rolled up and delivered to installation site (Column 6, lines 45-55).
It would have been obvious to an ordinarily skilled artisan to have modified the method of Seth, with the release liner of Bartlett covering the adhesive layer, to arrive at the instant invention, in order to permit the laminate to be rolled up and delivered to installation site (Column 6, lines 45-55).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431. The examiner can normally be reached Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABHISHEK A. PATWARDHAN
/ABHISHEK A PATWARDHAN Examiner, Art Unit 1746/                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712